UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4723


UNITED STATES OF AMERICA,

                     Plaintiff - Appellant,

              v.

JAQUAL MONTIE KOONCE, a/k/a Little Haiti,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, Chief District Judge. (4:18-cr-00078-BO-1)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, PA, Winston-Salem, North Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jaqual Montie Koonce pleaded guilty to conspiracy to distribute and possess with

intent to distribute heroin, in violation of 21 U.S.C. §§ 841(b)(1)(C), 846 (2018),

distribution of heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2018), and

possession of a firearm in furtherance of a drug trafficking offense, in violation of 18

U.S.C. § 924(c)(1)(A) (2018). The district court sentenced Koonce to 240 months in

prison: concurrent 180-month terms for the drug offenses—within Koonce’s Sentencing

Guidelines range of 168 to 210 months—and a consecutive, statutory-minimum term of 60

months for the firearms offense.

       Koonce appeals, and his counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal but

questioning whether the district court complied with Fed. R. Crim. P. 11 in accepting

Koonce’s guilty plea, and whether the sentence is procedurally unreasonable. Although

notified of his right to do so, Koonce has not filed a pro se supplemental brief. The

Government has moved to dismiss the appeal based on the appeal waiver in Koonce’s plea

agreement. We affirm in part and dismiss in part.

       A guilty plea is valid if it represents a knowing, intelligent, and voluntary choice by

a defendant who is aware of the likely consequences of his plea. United States v. Fisher,

711 F.3d 460, 464-65 (4th Cir. 2013). Because Koonce did not attempt to withdraw his

guilty plea in the district court, we review the validity of the plea for plain error, and may

vacate the plea only if Koonce shows there is a reasonable probability he would not have

pleaded guilty but for the district court’s errors. See United States v. Sanya, 774 F.3d 812,

                                              2
815-16 (4th Cir. 2014).     Although the district court overlooked some of Rule 11’s

requirements in accepting Koonce’s plea, we conclude based on our review that there is no

suggestion in the record that, if not for the court’s omissions, Koonce would not have

pleaded guilty. The district court substantially complied with Rule 11 in accepting the

guilty plea, ensuring that Koonce entered the plea knowingly and voluntarily, and that it

was supported by a factual basis. Koonce’s guilty plea was therefore valid.

       We review the validity of Koonce’s appeal waiver de novo. United States v.

Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012).          A defendant must knowingly and

intelligently agree to an appeal waiver; the waiver is generally valid and enforceable if the

district court questions the defendant regarding the appeal waiver during the Rule 11

colloquy and the defendant understands its significance. See id. The plea colloquy

confirms that Koonce knowingly and intelligently waived his right to appeal his conviction

and sentence on any ground but for a sentence imposed above the Guidelines range

established at Koonce’s sentencing. Because Koonce’s sentence was within his Guidelines

range, we conclude that the appeal waiver bars any challenge to his sentence. Accordingly,

we grant the Government’s motion in part and dismiss the appeal as to Koonce’s sentencing

claim and any other issues within the scope of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal outside the scope of Koonce’s appeal waiver. We

therefore dismiss the appeal in part and affirm the district court’s judgment as to all issues

not barred by the appeal waiver. This court requires that counsel inform Koonce, in

writing, of the right to petition the Supreme Court of the United States for further review.

                                              3
If Koonce requests that a petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof was served on Koonce.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                             AFFIRMED IN PART, DISMISSED IN PART




                                             4